Citation Nr: 1330658	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  08-07 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to a service-connected left ankle disability, deep vein thrombosis and pulmonary embolism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 1991 to September 1996.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claim, the Veteran testified at a videoconference hearing in January 2010 before the undersigned Veterans Law Judge (VLJ) of the Board.

In a subsequent April 2010 decision, the Board, in pertinent part, denied this claim of entitlement to service connection for sleep apnea.  The Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (CAVC/Court).  In a February 2011 Order, granting a Joint Motion, the Court, in pertinent part, partially vacated the Board's decision to the extent it had denied this claim and remanded it to the Board for further development and readjudication in compliance with directives specified in the Joint Motion.

In a rating decision also issued in February 2011, so that same month, the RO granted service connection for pulmonary embolism and assigned an initial 0 percent (noncompensable) rating for this disability retroactively effective from November 20, 2009.  The Veteran did not in response appeal either that initial rating or effective date.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (he must separately appeal these "downstream" issues).


To comply with February 2011 Court Order concerning the claim for service connection for sleep apnea, in August 2011 and again in December 2012 and May 2013 the Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  The additional development of this claim included obtaining further medical comment concerning the likelihood the sleep apnea was caused or alternatively is being aggravated by a service-connected disability - but especially the left ankle disability, pulmonary embolism, and deep vein thrombosis (DVT).  When most recently remanding the sleep apnea claim in May 2013, the Board concurrently granted a higher rating for the DVT - increasing the rating for this disability from 10 to 20 percent - albeit only for the intervening period from October 18, 2007 to December 18, 2008.  The AMC since has implemented that grant in a decision issued later in May 2013.  The Veteran has not appealed that component of the Board's May 2013 decision to the Court, so the only remaining claim on appeal concerns whether he is entitled to service connection for sleep apnea, including as he is specifically alleging as secondary to his service-connected left ankle disability, pulmonary embolism, and DVT.


FINDING OF FACT

The sleep apnea is not shown to be caused or permanently exacerbated by any 
service-connected disability, including especially the Veteran's left ankle disability, DVT and pulmonary embolism.


CONCLUSION OF LAW

His sleep apnea is not proximately due to, the result of, or chronically aggravated by his service-connected left ankle disability, DVT, and pulmonary embolism.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative of any information, and any medical or lay evidence:  (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These VCAA notice requirements apply to all elements of the claim:  (1) Veteran status, (2) existence of a disability, (3) a connection between the disability and military service, but also the "downstream" (4) disability rating and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U.S. Supreme Court made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.

February and October 2007 letters explained the evidence necessary to substantiate this claim and VA's and the Veteran's respective responsibilities in obtaining this necessary supporting evidence.  .  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the letters explained how a "downstream" disability rating and effective date are determined in the eventuality that service connection is granted, in compliance with Dingess.  And although only the February 2007 letter preceded the initial adjudication and denial of this claim in the August 2007 decision at issue, even since providing the additional letter in October 2007 the claim has been readjudicated in an October 2008 SSOC.  Thus, the Veteran was not prejudiced by the timing of the additional notice letter since his claim has been reconsidered since providing that additional letter.  See Mayfield and Prickett, supra.

With regards to the duty to assist, it requires helping the Veteran obtain evidence that might tend to substantiate his claim - including service treatment records (STRs) and post-service VA and private evaluation and treatment records.  It also may include providing him an examination for a medical opinion if necessary to decide his claim.  There is not a duty to assist him with his claim if there is no reasonable possibility that such assistance would aid in the substantiation of his claim.

To satisfy this duty-to-assist obligation, the RO and AMC obtained the Veteran's STRs and post-service VA and private treatment records, as well as the reports of his VA compensation examinations with accompanying medical nexus opinions addressing the determinative issue of the etiology of his sleep apnea insofar as its alleged relationship with his military service, including by way of his service-connected disabilities.  There also are his personal lay assertions, and those of his representative, including their January 2010 hearing testimony.

Regarding that hearing before the Board, 38 C.F.R. 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, all parties agreed as to the issue on appeal.  The parties also had a discussion regarding the evidence then of record and what additional evidence was outstanding, so still needing to be obtained since potentially relevant.  And to this end, the Board's subsequent remands of this claim instructed the RO/AMC to obtain all outstanding VA treatment records and to afford the Veteran a VA compensation examination for a medical nexus opinion regarding the determinative issue of whether a service-connected disability, including especially his left ankle disability, pulmonary embolism, and DVT either caused or is aggravating his sleep apnea to warrant the granting of service connection on this permissible secondary basis.  There is no indication he has any additional evidence to submit or that there is any additional evidence still needing to be obtained.  Thus, the Board finds that the duties under Bryant have been met.

Through repeated effort, there has been compliance with the Board's August 2011, December 2012, and May 2013 remand directives, including especially in response to the February 2011 Court-granted Joint Motion, by obtaining the additional VA treatment records and having the Veteran undergo the VA examinations for the necessary medical nexus opinions, including a supplemental opinion, concerning the purported relationship between his sleep apnea and military service, either as directly incurred in service or indirectly, i.e., secondarily related to his service as caused or aggravated by his service-connected left ankle disability, pulmonary embolism, and DVT.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with remand directives, and the Board errs as a matter of law in failing to ensure compliance); but see also D'Aries v. Peake, 22 Vet. App. 97, 104-105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In its further review of the file, the Board has found nothing in it suggesting there is any other evidence concerning this claim still needing to be obtained.  So no further action is required to comply with the duty to notify and assist the Veteran in developing the facts pertinent to this claim.

II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b).  But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sleep apnea is not included among these enumerated diseases.  38 C.F.R. § 3.309(a).  Thus, it generally is not subject to service connection based upon continuity of symptomatology since service under 38 C.F.R. § 3.303(b).

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a), (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In deciding this claim, the Board must determine the probative value of all of the evidence submitted, so of both the lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence also is "credible", or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board additionally must determine whether the evidence also is credible).  Only if the evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The third and final step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, a medical opinion was not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death). 

In certain instances, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

On the other hand, laypersons equally have been found not competent in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In ultimately rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Turning now to the relevant facts of this particular case.  The Veteran's STRs do not show any findings or complaints of sleep-related problems or difficulties.  His military service was from May 1991 to September 1996.


Post-service VA treatment records show he underwent left ankle ligament reconstruction surgery in December 2005, so nearly a decade later.  His post-operative recuperation was complicated by DVT and pulmonary embolism.  All of these are service-connected disabilities, among others.

More recent VA treatment records show the Veteran was diagnosed with mild sleep apnea in November 2006.

In a December 2006 statement a private physician, Dr. F., recounted the Veteran had undergone left ankle ligament reconstruction in December 2005 and that his postoperative recuperation was complicated by the DVT and pulmonary embolism.  He also had undergone a laparoscopic cholecystectomy after his ligament surgery.  He continued to have pain in his left ankle/foot, which was likely caused by a left ankle medial osteophyte.  Because of all of these problems, he had gained a significant amount of weight that he was unable to lose due to his ankle problems.

In a separate December 2006 statement, a VA physician, Dr. S, indicated the Veteran had for multiple reasons become inactive and likely deconditioned over the last year, so since 2005.  He also carried the diagnosis of obstructive sleep apnea, which had multiple causes, one of which was truncal obesity.

In his October 2007 notice of disagreement (NOD), the Veteran asserted that his service-connected left ankle disability had significantly contributed to his sleep apnea.  He alleged that the problems with his ankle had caused him to be inactive and deconditioned, which had caused him to gain considerable weight.  He noted that weight gain was one of the main causes of his sleep apnea.

During his January 2010 videoconference hearing before the Board, the Veteran testified that in April 2006 his wife had started complaining about his snoring.  He noted that it got so bad that she had to go and sleep on the couch at times.  In June 2006, he had started experiencing significant shortness of breath and was having difficulty staying awake during the day.  A sleep study subsequently was performed, after which he was diagnosed with obstructive sleep apnea and issued a continuous positive airway pressure (CPAP) machine.

The Veteran asserted that he did not have any sleep-related issues prior to his left ankle surgery with consequent complications of DVT and pulmonary embolism in December 2005.  He maintained that his sleep apnea had resulted from his increased weight from not being able to exercise due to his left ankle disability.  He also essentially asserted that his sleep apnea (i.e., his lung/breathing problems) additionally had resulted from his pulmonary embolism caused by his DVT.  So he attributed his sleep apnea specifically to these three service-connected disabilities.

In the February 2011 Joint Motion the parties observed that, taken together, the opinions from Dr. F and Dr. S may have indicated the Veteran's ankle condition had caused his obesity, which in turn could be linked to his sleep apnea.  Thus, because the Board had not discussed either opinion in its analysis of whether a VA compensation examination or medical nexus opinion was necessary to decide this claim, a remand was necessary so the Board could properly address these opinions within this context.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In a May 2011 statement, the Veteran argued that the opinions of Dr. F and Dr. S together indicated his left ankle disability had led to weight gain and that the excessive weight could not be lost because of his continuing limitations on account of this service-connected disability.  In turn, the weight gain was one cause of his sleep apnea.  He asserted that the opinions were entitled to a lot of weight because both doctors were his treating physicians.

Both the Federal Circuit Court and Veterans Court (CAVC), however, have specifically declined to adopt a "treating physician rule" that would give preference to statements from a treating physician.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  This notwithstanding, the duration and depth of a physician's treatment relationship with a Veteran is nonetheless a factor to be considered where medical opinions are in conflict.

During a subsequent September 2011 VA compensation examination, the examining nurse practitioner affirmed the diagnosis of obstructive sleep apnea.  But after reviewing the claims file, this examiner commented that, while obesity is a leading cause of obstructive sleep apnea, obesity was not caused by a lack of exercise even in the presence of an ankle injury.  The examiner explained that, if this were the case, all people who were unable to exercise would be obese and this was clearly not the case.  The examiner indicated that obesity results when the amount of calories taken in is not expended through the course of daily activities.  She noted that there are many methods of exercise available to someone with an injured ankle and even a history of DVT.  Also, it was possible to control weight with the sole method of decreasing intake while maintaining the customary level of activity.  Therefore, although the Veteran did have a problem with obesity, the problem was not his ankle condition nor was it aggravated by his ankle condition.  The obesity was caused by an excessive caloric intake for his level of activity.  Accordingly, she concluded it was less likely than not that his sleep apnea was caused by or permanently aggravated by his left ankle condition or by any other injury or disease occurring during his military service.

In an August 2012 statement, the Veteran contended that he had experienced a tremendous amount of pain when exercising.  He claimed that if he pushed himself to do adequate exercise, he would not be able to stand or walk the rest of the day and would be quite sore the next couple of days.  He also asserted that obesity was caused by both a lack of exercise and a higher intake of calories.  He indicated that exercise and food control went hand in hand.

In a June 2013 supplemental opinion, the September 2011 VA examiner indicated that it also was unlikely the Veteran's sleep apnea was caused or aggravated by his pulmonary embolism or DVT (that is, when additionally considering these other disabilities that also are service connected).  The examiner explained there was nothing in the medical literature linking either condition to sleep apnea, either as causative or aggravating agents.  The examiner found that the most likely cause of sleep apnea was obesity with the possible contributing factor of gender.

There is no disputing the Veteran has obstructive sleep apnea since this is quite evident in the several medical evaluation and treatment records mentioned.  And this diagnosis was only made after considering the results of a sleep study.  A CPAP machine consequently was prescribed to help him sleep better and more comfortably.  He therefore has at least established he has this claimed condition, which is the first and most fundamental requirement of his claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, and that, in the absence of proof of current disability, there necessarily can be no valid claim). 

So the determinative issue in resolving this appeal is whether the sleep apnea is somehow attributable to his military service, including, as he is specifically alleging, by way of a service-connected disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Unfortunately, the preponderance of the evidence weighs against finding this required cause-and-effect correlation, so the Board must continue to deny this derivative claim.

The Veteran's sole theory of entitlement to service connection for his sleep apnea is that it is secondary to his already service-connected left ankle disability, DVT and pulmonary embolism.  He is not alleging, and the evidence does not otherwise suggest, that the sleep apnea was directly incurred in service (meaning that it began during his service or that is directly linked to any event or injury or disease occurring during his service).  It also, as mentioned, is not a condition that may be presumed to have been incurred during his service.

Therefore, the Board need not further address these alternative possibilities of direct and presumptive service connection for this condition, as even he is not alleging these alternative theories of entitlement.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (indicating that, generally, all theories of entitlement - direct, presumptive, and secondary - ordinarily must be considered when determining whether service connection is warranted).

Regarding the notion that his sleep apnea is secondarily related to his service by way of the service-connected left ankle disability, DVT, and pulmonary embolism, the September 2011 VA examiner, in her initial medical opinion and June 2013 supplemental opinion, specifically found that it was less likely than not that the Veteran's sleep apnea was caused or aggravated by his service-connected left ankle disability, DVT or pulmonary embolism.  Regarding the left ankle disability, this VA examiner specifically found that, while the Veteran was obese and while obesity is a leading cause of obstructive sleep apnea, his obesity was not caused by his lack of exercise, even in the presence of an ankle injury.  Instead, it was simply caused by an excessive caloric intake in relation to his level of activity.  The examiner explained there are many methods of exercise available to someone with an injured ankle, so including the Veteran, even when also considering his history of DVT and pulmonary embolism, and that weight also can be controlled through the sole method of decreasing intake while maintaining the customary level of activity.  Also, in her June 2013 supplemental opinion, the examiner specifically found that it was unlikely the Veteran's sleep apnea was caused or aggravated by his pulmonary embolism or DVT, so there has been the required consideration of both causation and aggravation and as concerning all of the service-connected disabilities (left ankle disability, pulmonary embolism and DVT) that are cited as the sources of the obstructive sleep apnea.

The VA examiner pointed out there was nothing in the medical literature linking either condition to sleep apnea, either as causative or aggravating agents.  The VA examiner further found that the most likely cause of the sleep apnea was obesity with the possible contributing factor of gender, but again, with the elimination of the Veteran's service-connected disabilities as the cause or aggravating factor in his obesity.  This was a fact-specific determination.
The Board finds that the VA examiner provided adequate medical rationales for each of her conclusions.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Unless the claimant challenges the adequacy of a VA examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  But even when this is challenged, the Board may assume the competency of any VA medical examiner, including even a nurse practitioner, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).


The Board equally has considered the contrary statements from Dr. F and Dr. S, which, as the Joint Motion pointed out, if considered collectively, tend to provide at least general support for the notion that the Veteran's service-connected left ankle disability caused and/or aggravated his obesity and that the obesity, in turn, was a likely cause of his sleep apnea.  However, the Board attaches more evidentiary weight to the opinion of the VA compensation examiner.  After evaluating the Veteran and reviewing the claims file for the relevant history, she reasonably determined that his obesity was not caused or aggravated by his service-connected left ankle disability, DVT or pulmonary embolism.  She provided greater, in-depth explanation as to why there is not this posited cause-and-effect correlation in this particular instance, explaining that weight gain can occur simply by taking in more calories than used, and that the left ankle disability, DVT and pulmonary embolism did not keep the Veteran from balancing his overall calorie intake and output through lower impact exercise and dietary control or through dietary control alone.  Her analysis of the evidence is more thorough and reasoned concerning the underlying cause of obesity whereas Dr. F merely provided a conclusory statement, indicating the Veteran had gained and was unable to lose weight because of his ankle problems, without providing any explanation as to why the ankle disability and associated DVT and pulmonary embolism had precluded him from engaging in low-impact exercise and dietary control or dietary control alone in order to balance his caloric intake.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.).  See, too, Gabrielson v. Brown, 7 Vet. App. 336 (1994) (In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on such factors such as reasoning employed by the medical professionals, and whether and to what extent they reviewed prior clinical records and other evidence.); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record, and conclusions of medical professionals that are not accompanied by a factual predicate in the record are not probative medical opinions); Black v. Brown, 10 Vet. App. 284, 297 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); and Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases."  (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).

According to the holding in Nieves-Rodriguez and this line of precedent cases, most of the probative value of a medical opinion comes from its underlying reasoning or rationale, not merely from review of the claims file, although that, too, has importance if it would reveal facts and evidence that might affect the outcome of the opinion.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl at 124 ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Also, the Board sees that Dr. S's opinion does not specifically support a finding that the Veteran's obesity was actually caused by his left ankle disability; it simply tends to indicate he had become obese and that this condition is a known cause of sleep apnea.  Additionally, to the extent this opinion can be seen as implying that the left ankle disability with consequent DVT and pulmonary embolism caused or aggravated the obesity, it similarly lacked the more thorough and reasoned analysis concerning caloric intake and output contained in the VA examiner's opinion.  The Board is cognizant of the Veteran's assertion that as treating physician's Dr. F's and Dr. S's opinions should be entitled to more weight, but, as already explained, there is no "treating physician rule" requiring that the Board give deference to these doctor's opinions merely because they have had occasion to treat the Veteran.  See again White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Board is also cognizant that the VA examiner, as a nurse practitioner, generally would be considered to have less expertise than these medical doctors.  Indeed, an opinion may decline in probative value even where the statement comes from someone with medical training, if the medical issue requires special knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997).  But given that the nurse practitioner is competent like these doctors to proffer an opinion and given that the opinion proffered is more thorough and well reasoned than these physician's opinions, it is entitled to more evidentiary weight.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993) (The credibility and weight to be attached to medical opinions is within the province of the Board.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).   Additionally, the Board notes that the VA examiner's finding that it is less likely than not that the Veteran's DVT and/or pulmonary embolism directly caused or aggravated his sleep apnea is uncontradicted by any other medical opinion of record.  Accordingly, the medical evidence of record weighs against such direct causation or aggravation.

The Board also has considered the Veteran's personal lay assertions that his left ankle disability, DVT and pulmonary embolism either caused or aggravated his sleep apnea.  But as a layman he is not shown to have any specific expertise concerning the etiology of sleep apnea, so his written and oral testimony concerning this posited correlation has little-to-no probative value because sleep apnea is not a simple condition like a broken arm or dislocated or separated shoulder, pes planus (flat feet) tinnitus (ringing in the ears), or varicose veins that readily lends itself to probative lay comment insofar as what caused it or alternatively is perhaps aggravating it.  Rather, this type of condition is more akin to a complex medical condition like a form of cancer that does not lend itself to mere lay comment regarding these determinative issues.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  He is certainly competent to comment on how his ankle has affected his ability to exercise.  However, like Dr. F and Dr. S, he did not provide any explanation as to why his left ankle disability, DVT, and pulmonary embolism would preclude him from balancing his calorie intake and output or why these disabilities would prevent or limit him from participating in lower impact forms of exercise designed for individuals who have these impairments.

In sum, then, the weight of the evidence is against a finding that his sleep apnea was caused or aggravated by his service-connected left ankle disability, DVT and pulmonary embolism.  And as the preponderance of the evidence is against his claim, it must be denied.   See Alemany, 9 Vet. App. 518 (1996).


ORDER

The claim of entitlement to service connection for sleep apnea is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


